Order denying the defendant’s motion for summary judgment affirmed, with ten dollars costs and disbursements. As the record stands, the plaintiff was justified in refusing to complete the contract of sale on the real property by reason of the variance of the terms of “ grace ” in the unrecorded extensions of the mortgages on the property and the plaintiff was to accept title subject to such mortgages. If the plaintiff, through any agent of his, had notice of the terms of such extensions before the contract was signed, that fact must be established by the defendant, who carries the burden of proof. Young, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., not voting.